   Case 1:19-cv-04216-ILG-PK Document 103 Filed 11/16/20 Page 1 of 5 PageID #: 1245




    LAW OFFICES OF
 ALAN R. ACKERMAN
     November 16, 2020

     Via ECF
     Honorable Peggy Kuo, U.S.M.J.
     U.S. District Court Eastern District of New York
     U.S. Courthouse
     Room 1207S
     225 Cadman Plaza East
     Brooklyn, NY 11201

              Re:     Gill v. Jus Broadcasting Corp. et al.
                      Case No. 1:19-cv-4216 (ILG)(PK)

     Dear Magistrate Judge Kuo:

           Please accept this joint letter as the parties’ submission concerning Defendants’ Motion to
     Quash Plaintiff’s three (3) Subpoenas.

                                        DEFENDANTS’ POSITION

             In accordance with Rule VI (A)(1)(b) of Your Honor’s Individual Rules, the parties submit
     this joint letter in connection with defendants’ motion to request that the Court quash or modify,
     pursuant to Fed. R. Civ. P. 45(d), three recent non-party Subpoenas signed by Mr. Ackerman. The
     parties have been unable to reach agreement on the issues identified in this letter.

              The Subpoenas are as follows:

            (A) Subpoena to Google, Inc. (the “Google Subpoena”), a copy of which is annexed as
     Exhibit 1, together with defendants’ Objection to the Google Subpoena;

            (B) Subpoena to Bank of America (the “BOA Subpoena”), a copy of which is annexed as
     Exhibit 2, together with defendants’ Objection to the BOA Subpoena; and

            (C) Subpoena to TD Bank, NA (the “TD Bank Subpoena”), a copy of which is annexed as
     Exhibit 3, together with defendants’ Objection to the TD Bank Subpoena.

                      (i) Grounds for Modification of the Google Subpoena

Alan R. Ackerman, Esq.                          T. (973) 898-1177               araesq@alanackermanlaw.com
Counsellor at Law                               F. (973) 898-1230               1719 Route 10 East, Suite 104
Admitted NJ, NJ District Court                                                         Parsippany, NJ 07054
3rd Cir. Court of Appeals
Case 1:19-cv-04216-ILG-PK Document 103 Filed 11/16/20 Page 2 of 5 PageID #: 1246

 Honorable Peggy Kuo, U.S.M.J.
 November 16, 2020
 Page 2

        The Google Subpoena includes a demand that Google produce:

               All emails from 2011 through present for the account of Penny Sandhu, the
        email address being penny@jusbroadcasting.com.1

         On its face, this is a stunningly sweeping and utterly intrusive demand. Read literally – and
 there is no other way in which to read it – the demand encompasses all of Ms. Sandhu’s emails for
 an almost-decade-long period. The emails extend to thousands of business and personal emails,
 the vast majority of which have nothing to do with Gill or the litigation.

         In their Objection to the Google Subpoena (see annexed Exhibit 1), defendants cited, as
 one of the grounds for Objection, that, “[i]n demanding the production of all Ms. Sandhu’s emails
 [from] 2011 to the present, the Subpoena violates Ms. Sandhu’s privacy interests . . . ” Id.

        The Objection also cited the fact that, “on its face,” the Google Subpoena “is overly broad”
 and “not reasonably calculated to lead to the discovery of admissible evidence.” Id.

        Moreover, the Objection stated that the Google Subpoena violated the provisions of the
 Stored Communications Act (the “SCA”), 18 U.S.C. § 2701 et. seq. The SCA prohibits “electronic
 communication providers” and “remote communication service providers” from disclosing the
 content of electronic communications, including emails, in response to civil subpoenas. Thus, the
 SCA by its terms interdicts Google’s production of “all” of Ms. Sandhu’s emails, or any of them.
 See Crispin v. Christian Audigier, Inc., 717 F.Supp. 2d 965, 977-91 (C.D. Cal 2010); In re
 Facebook, Inc., 923 F.Supp 2d 1204, 1206 (N.D. Cal. 2012); Flagg v. City of Detroit, 252 F.R.D.
 346, 350 (E.D. Mich. 2008); In re Subpoena Duces Tecum to AOL, LLC, 550 F.Supp.2d 606, 609-
 11 (E.D. Va. 2008).

        For these reasons, as well as for the other reasons cited in the Objection to the Google
 Subpoena (see Exhibit 1), defendants request that that subpoena be quashed or modified by striking
 the demand for “[a]ll emails from 2011 to the present for the account of Penny Sandhu, the email
 address being penny@jusbroadcasting.com.”

        (i) Grounds for Modification of the Bank Subpoenas

         Both the TD Bank Subpoena and the BOA Subpoena demand the production of “[a]ny and
 all loan applications for Penny Sandhu” and the entity defendants “from 2013 to the present.” See
 Exhibit 2 and Exhibit 3.


 1
   The other demand in the Google Subpoena is for “[a]ll emails from 2011 through present for the account
 of Kashmir Gill, the email address being kashmirgill@jusbroadcasting.com.” Defendants have no objection
 to Google’s compliance, if Google so wishes and if Google is permitted by law to do so, with this branch
 of the Google Subpoena.
Case 1:19-cv-04216-ILG-PK Document 103 Filed 11/16/20 Page 3 of 5 PageID #: 1247

 Honorable Peggy Kuo, U.S.M.J.
 November 16, 2020
 Page 3

        Defendants’ Objections to both bank subpoenas make it clear that defendants object,
 among other things, to the scope of the demands. In effect, defendants submit that the subpoenas
 should be modified to the extent of encompassing only “loan applications,” if any, that cited to,
 mentioned or relied on Gill. There is no basis on which plaintiff can claim that he is entitled to
 “any and all” loan applications, if any, Ms. Sandhu and the other defendants may have submitted
 to TD Bank and BOA that did not include a reference to plaintiff Gill.

                                         PLAINTIFF’S POSITION

        Defendants’ Motion to quash Plaintiff’s three Subpoenas (Exhibits 1, 2, and 3) is without
 merit and must be denied.

         The Court is reminded of its colloquy with Defendant Penny Sandhu when Your Honor
 directed her to continue to review her emails and other records in an attempt to locate certain
 emails and documents addressing Plaintiff’s discovery requests. Previously, the Court found those
 requests to be legitimate, thereby directing compliance. Defendant Sandhu candidly admitted that
 she deleted all of Kashmir Gill’s emails which he authored or received under his email address of
 kashmirgill@jusbroadcasting.com. She also stated that she deleted several other emails which she
 sent to him, although none were identified. She then stated that all emails were permanently stored
 with Google, Inc., and invited Plaintiff to communicate with Google, Inc. to locate any missing
 emails. She further explained that she had “nothing to hide” but thought that the emails which she
 deleted on her computer would therefore be deleted on the Google server as well. Plaintiff then
 stated that he was going to Subpoena Google, Inc. No objection was made by Defendants’ counsel
 to Plaintiff’s statement that it would issue a Subpoena.

         At other points during the discussions, Plaintiff requested all documentation concerning
 any loans with any financial institution or private lender which Defendants either received or
 requested and were rejected by the lender. Sandhu again stated that she had no documentation.
 Plaintiff explained that the financial records were necessary for several reasons. The financial
 records provided by Defendants in their application or documents accompanying the application,
 will disclose its financial records as they existed at that time of the application for the loan. It is
 Plaintiff’s position that these financial records will show Kashmir Gill as a creditor of one or more
 of the Defendant entities. This information is clearly discoverable. It is my recollection that
 Plaintiff stated that it would Subpoena those records because Defendant Sandhu stated that she did
 not have any documents or could not locate them. It is against this backdrop that the three
 Subpoenas were issued.

         Referencing the Google, Inc. Subpoena, initially, I advise the Court that I have received a
 response from Google, Inc. Its response is annexed as Exhibit 4. The Google, Inc. letter objects
 to releasing any documentation because the request should have been directed to the owner of
 Jusbroadcasting.com, insufficient time was given to identify, gather, and forward the
 documentation (14 days as opposed to 21 days), the request violates several provisions of the
 Stored Communications Act (“SCA”), and other objections. Interestingly, it suggests that Plaintiff
Case 1:19-cv-04216-ILG-PK Document 103 Filed 11/16/20 Page 4 of 5 PageID #: 1248

 Honorable Peggy Kuo, U.S.M.J.
 November 16, 2020
 Page 4

 obtain the information from the Defendant. It further suggests that Plaintiff request that the
 Defendant instruct Google to produce the documentation. There are additional objections, all of
 which appear to be “canned.” Plaintiff believes that Google’s objection is also ill-founded because
 it did not take the time to understand and appreciate that Plaintiff, Kashmir Gill, also requested his
 emails in the jusbroadcasting.com account and the request is definitely not subject to denial under
 the SCA.

          Defendants’ Opposition includes a statement that 11 years of emails is too extensive and
 expansive, and it would be impossible for anyone to go through all of the emails to locate ones
 which were relevant. Plaintiff agrees. However, the answer to the inquiry does not end there. In
 situations like these, Courts have regularly allow parties to proceed with the subpoena and then
 utilize various key words to identify relevant emails. Although not all inclusive, obvious words
 like, “loan,” “gift,” “partner,” “partnership”, “Kashmir,” “Gill,” “interest,” or any other identifying
 word or phrase to locate the emails of interest to Plaintiff are an easy and quick cure for
 Defendants’ concern. The Court is reminded that The Confidentiality Order protects Defendants
 concerns over privacy and relevancy. Therefore, defendants cannot claim any harm.

         Despite Defendant’s claim to the contrary, the SCA is not a catchall deterrent to obtaining
 electronic information stored by a non-party. It is important to note that the SCA only applies to
 storage of communication for the purposes of backup protection of the communication. See 18
 U.S.C. § 2702(a)(1). Here, Penny Sandhu has deleted her emails. Therefore, the emails in
 Google’s possession are not backup emails; they are the only storage of the emails, and therefore
 the SCA should not apply. Similarly, it does not apply to an addressee or intended recipient of the
 communication, i.e. Kashmir Gill, where the lawful consent of the originator is provided, to a
 person employed or authorized by the owner to use the facilities to forward its communication, or
 where the individual requesting the information is a party or copied on the email. See 18 U.S.C.
 § 2702(b)(3).

         As an alternative to continuing the dispute with Google, Inc, which Plaintiff has no desire
 to do, and Defendants’ concerns, Plaintiff’s rights could be adequately protected by the Court
 entering an Order directing Penny Sandhu and the Defendant entities request that Google, Inc.
 provide all of the emails. Then, the parties can jointly decipher the probative emails by using key
 words or another form of identification. No one can be injured because of the Confidentiality
 Order entered by this Court.

         Defendants’ objection to the Subpoenas issued to TD Bank and Bank of America are totally
 without merit. Defendants ignore the fact that the Court has entered a Confidentiality Order which
 encompasses all of the subpoenaed documentation. Therefore, Defendants, including Sandhu,
 cannot claim an invasion of their privacy. The Court is again reminded that it is Defendants’
 position that the monies received from Plaintiff were gifts or contributions, and were not carried
 on the books as loans. The documents provided by Defendants including bank statements, ledgers,
 profit and loss statements, etc. contain relevant information. Therefore, all financial documentation
 given to the banks become probative. If the funds provided by Gill can be identified, regardless
Case 1:19-cv-04216-ILG-PK Document 103 Filed 11/16/20 Page 5 of 5 PageID #: 1249

 Honorable Peggy Kuo, U.S.M.J.
 November 16, 2020
 Page 5

 of the categorization, or an ownership interest in the entity are contained within the financial
 documents provided to the proposed lender, they become discoverable. Plaintiff is entitled to
 review these documents to ascertain whether or not they contain any loans, whether or not the
 loans are identified as current or long term payables, show any type of partnership, or otherwise
 reveal any information which could be of assistance to Plaintiff. It is not for the Defendants to
 determine the probative nature of documents. The Rules of Discovery are extremely broad and
 allow Plaintiff access to these financial records, especially when the Defendants acknowledge that
 the monies were used by all Defendant entities, but were gifts and contributions. Therefore,
 Defendants cannot claim that Plaintiff has no legitimate discoverable interest.

        Moreover, Defendants have acknowledged that Plaintiff purchases hundreds of thousands
 of dollars of equipment. Clearly, that equipment is carried on the books and records of the
 Defendant entities as an asset. Plaintiff is entitled to view these records and inquire how
 Defendants came into possession of these assets and trace the funds. The list goes on and on.
 There is nothing in Defendants’ Objection which remotely raises any question concerning the
 propriety of these Subpoenas.

        This Court should deny Defendants’ Motion to quash the Subpoenas on both bank
 accounts.

                                              Respectfully submitted,

                                              LAW OFFICES OF ALAN R. ACKERMAN


                                              BY:    ALAN R. ACKERMAN, ESQ.
                                                     Attorneys for Plaintiff

                                              PAUL BATISTA, P.C.

                                                     /s/ Paul Batista
                                              BY:    PAUL BATISTA, ESQ.
                                                     Attorneys for Defendants
 ARA/bc
 Enclosures
